 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENNIS LAMAR GARDNER, JR.,                        No. 2:19-CV-1432-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    VALLEJO POLICE DEPARTMENT, et
      al.,
15
                         Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No.1).

20                  The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7

 8                                   I. PLAINTIFF’S ALLEGATIONS

 9                  Plaintiff Dennis Lamar Gardner, Jr. names the following as defendants: (1) the

10   Vallejo Police Department, (2) the City of Vallejo, (3) Steve Darden, (4) Sean Kenney, (5) Hak,

11   (6) Myer, and (7) Terrel.

12                  According to plaintiff, on April 30, 2017, Vallejo Police Officer Steven Darden

13   obtained an arrest warrant against plaintiff for a probation violation. Plaintiff alleges he was not

14   on probation at the time the warrant was issued. On May 30, 2017, Vallejo Police Officer Sean

15   Kenny, US Marshall Hak, DA Investigator Myer Solano, California Department of Corrections

16   and Rehabilitation (“CDCR”) Agent Terrel, were conducting a nearby sting operation. During

17   this sting operation, they noticed plaintiff and arrested him. Plaintiff claims that the arresting

18   officers hand-cuffed and hog-tied him.

19                  Plaintiff also alleges that, during booking into Solano County Jail, his cellular

20   phone was confiscated but not logged with the rest of his belongings. The charges stemming from
21   the arrest were subsequently dropped; however, his cellular phone was never returned nor located.

22   Plaintiff claims to have suffered a deprivation of his personal freedom and property.

23

24                                            II. DISCUSSION

25                   Plaintiff’s complaint fails to state sufficient facts to support a cognizable 4th

26   Amendment claim.
27   ///

28   ///
                                                         2
 1          A.      Causal Link

 2                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

 3   connection or link between the actions of the named defendants and the alleged deprivations. See

 4   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

 5   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

 6   1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

 7   an act which he is legally required to do that causes the deprivation of which complaint is made.”

 8   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

 9   concerning the involvement of official personnel in civil rights violations are not sufficient. See

10   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

11   specific facts as to each individual defendant’s causal role in the alleged constitutional

12   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

13                  1.      Defendants City of Vallejo & Vallejo Police Department

14                  Municipalities and other local government units are among those “persons” to

15   whom § 1983 liability applies. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).

16   Counties and municipal government officials are also “persons” for purposes of § 1983. See id.

17   at 691; see also Thompson v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir. 1989). A local

18   government unit, however, may not be held responsible for the acts of its employees or officials

19   under a respondeat superior theory of liability. See Bd. of County Comm’rs v. Brown, 520 U.S.

20   397, 403 (1997). Thus, municipal liability must rest on the actions of the municipality, and not of
21   the actions of its employees or officers. See id. To assert municipal liability, therefore, the

22   plaintiff must allege that the constitutional deprivation complained of resulted from a policy or

23   custom of the municipality. See id. A claim of municipal liability under § 1983 is sufficient to

24   withstand dismissal even if it is based on nothing more than bare allegations that an individual

25   defendant’s conduct conformed to official policy, custom, or practice. See Karim-Panahi v. Los

26   Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988).
27   ///

28   ///
                                                        3
 1                   As to the City of Vallejo and the Vallejo Police Department, plaintiff has failed to

 2   allege how the named defendants’ personal conduct violated plaintiff’s constitutional or statutory

 3   rights. There is no factual mention of either the City of Vallejo or the Vallejo Police Department

 4   in plaintiff’s complaint, nor any description as to how they may be associated with the

 5   deprivation of plaintiff’s rights. Plaintiff refers to being booked into Solano County jail after his

 6   arrest, but it is unclear if plaintiff is referring to a named defendant by a different name or is

 7   alleging that a non-named party is responsible for the loss of his property. There are no

 8   allegations that plaintiff’s constitutional deprivations were the direct result of either of the named

 9   defendants’ policies or procedures.

10                   2.      Defendant Steve Darden

11                   Plaintiff references that Darden was the originator of the warrant which lead to his

12   arrest. However, plaintiff does not allege any misconduct on the part of Darden. There are no

13   allegations that Darden acted maliciously or unreasonable in his handling of the warrant. Plaintiff

14   makes no connection between the fact that Darden “put a warrant in the system” and the loss of

15   his rights. ECF No. 1 at 3.

16                   Because plaintiff fails to allege any facts indicating the manner in which these

17   named defendants engaged in the alleged unconstitutional action, plaintiff has failed to satisfy the

18   pleading standard for a cognizable § 1983 claim.

19           B.      Excessive Force by an Officer

20                   A claim of excessive force in the course of making a seizure of a person is
21   analyzed under the Fourth Amendment's objective reasonableness standard. See Brooks v. Clark

22   County, 828 F.3d 910 (9th Cir. 2016). In determining the reasonableness of force used to effect a

23   seizure, governmental interests are balanced against the suspect’s private interests by measuring

24   the following factors: (1) severity of the crime at issue; (2) whether the suspect posed an

25   immediate threat to the safety of officers or others; (3) whether the suspect was actively resisting

26   arrest or attempting to evade arrest by flight, and any other exigent circumstances that existed at
27   the time of arrest. Id. at 920.

28   ///
                                                         4
 1                  Here, plaintiff alleges that the defendants Sean Kenney, Hak, Myer, and Terrel

 2   used excessive force when they arrested him on May 30, 2017. Specifically, plaintiff states that

 3   these officers placed him in handcuffs and “hog-tied” him for the violation of parole and

 4   obstructing a peace officer. ECF No. 1 at 3. While this allegation lends support to the finding of a

 5   valid 4th Amendment claim, there remains an intolerably high level of uncertainty as to plaintiff’s

 6   recounting of events. Plaintiff’s complaint does not describe the individual conduct of any of the

 7   named officers, nor the degree to which they were involved in the plaintiff’s arrest. It is not clear

 8   whether plaintiff means to suggest that all the named defendants actively participated in his arrest,

 9   or whether they were simply present at the scene. Also, the surrounding circumstances of

10   plaintiff’s arrest are left unclear. There is no recounting of the events leading up to plaintiff’s

11   arrest for a reasonable fact-finder to determine if excessive force was used. Lastly, it is uncertain

12   from plaintiff’s statement of facts whether he was restrained for resisting arrest or whether the

13   warrant was issued for a previous instance of resisting arrest.

14                  Plaintiff is advised that specific facts as to each individual defendant’s causal role

15   in the alleged constitutional deprivation are required to make a cognizable § 1983 claim. Vague

16   and under-explained allegations of excessive force will not suffice.

17

18                                           III. CONCLUSION

19                  Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire
21   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

22   informed that, as a general rule, an amended complaint supersedes the original complaint. See

23   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

24   amend, all claims alleged in the original complaint which are not alleged in the amended

25   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

26   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make
27   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

28   complete in itself without reference to any prior pleading. See id.
                                                         5
 1                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Finally, plaintiff is warned that failure to file an amended complaint within the

 8   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 9   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

10   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

11   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

12                   Accordingly, IT IS HEREBY ORDERED that:

13                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

14                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

15   service of this order.

16

17   Dated: October 4, 2019
                                                             ____________________________________
18                                                           DENNIS M. COTA
19                                                           UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                         6
